MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                              Feb 16 2018, 9:06 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                          CLERK
                                                                               Indiana Supreme Court
court except for the purpose of establishing                                      Court of Appeals
                                                                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Carlos I. Carrillo                                        Curtis T. Hill, Jr.
Greenwood, Indiana                                        Attorney General of Indiana

                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              February 16, 2018
Parent-Child Relationship of:                             Court of Appeals Case No.
                                                          79A02-1708-JT-2024
C.M. and R.M. (Minor
Children),                                                Appeal from the Tippecanoe
                                                          Superior Court
        and
                                                          The Honorable Faith A. Graham,
R.M. (Father),                                            Judge
Appellant-Respondent,                                     Trial Court Cause Nos.
                                                          79D03-1702-JT-15
        v.                                                79D03-1702-JT-16

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018         Page 1 of 17
      Barnes, Judge.


                                             Case Summary
[1]   R.M. (“Father”) appeals the termination of his parental rights to his children,

      C.M. and R.M. (collectively, “Children”). We affirm.


                                                     Issues
[2]   Father raises three issues, which we restate as:


                     I.        whether the evidence is sufficient to support the
                               termination of his parental rights;

                    II.        whether the trial court abused its discretion by
                               denying Mother’s motion to continue; and

                  III.         whether DCS filed its petition to terminate parental
                               rights too early.


                                                      Facts
[3]   Father and S.M. (“Mother”) had two children, C.M., who was born in

      December 2009, and R.M., who was born in November 2013. In March 2014,

      the Department of Child Services (“DCS”) filed a petition alleging that the

      Children were children in need of services (“CHINS”) due to Father and

      Mother’s heroin and marijuana usage and because R.M. tested positive for

      cocaine and marijuana. The trial court found that the Children were CHINS,

      and they were placed in foster care. In October 2015, the Children were

      returned to Father’s care, and the CHINS case was closed. At that time,

      Mother was incarcerated for a burglary charge.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 2 of 17
[4]   In December 2015, Father snorted spice while he was in his van in an alley with

      the Children. C.M. saw him put a brownish-green substance up his nose.

      Father then had a seizure, and C.M. had to obtain help at a nearby gas station.

      R.M. told investigators that “Daddy is dead.” Ex. Vol. I p. 36. Father was

      arrested for resisting law enforcement and neglect of a dependent. The

      Children were again placed in foster care, and DCS filed a second CHINS

      petition. In February 2016, Father tested positive for amphetamine,

      buprenorphine, norbuprenorphine, morphine, and marijuana. A week later, he

      tested positive for buprenorphine and norbuprenorphine. After a fact-finding

      hearing, the trial court again found that the Children were CHINS. The trial

      court ordered Father to participate in visitation, participate in home-based case

      management and follow all recommendations, follow all recommendations of a

      previous substance abuse assessment, participate in an intensive outpatient

      program (“IOP”) and follow all recommendations, participate in individual

      therapy and follow all recommendations, and submit to random drug screens.


[5]   In May 2016, DCS filed a rule to show cause. At a hearing, Father admitted

      that he had failed to maintain contact with DCS, failed to attend a visitation,

      and failed to participate in any services ordered by the trial court. The trial

      court found Father to be in contempt but suspended his sentence as long as

      Father was compliant with all court orders. Father eventually began

      participating in services in August 2016.


[6]   On October 26, 2016, the trial court held a permanency hearing. At that time,

      the trial court ordered Father to participate in a sexual abuse assessment due to

      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 3 of 17
      sexualized behaviors exhibited by C.M., a parenting assessment, and a relapse

      prevention or aftercare program after he finished the IOP. The trial court also

      ordered Father to have no contact with Mother. At that permanency hearing,

      the trial court noted: “Court shall not authorize DCS to file a Petition to

      Terminate Parental Rights for a period of ninety (90) days from today’s

      hearing.” Ex. Vol. I p. 13.


[7]   The trial court held another permanency hearing on November 14, 2016. The

      trial court found that the objectives of the dispositional decree had not been

      accomplished and ordered Father to participate in the same services that it had

      ordered in October 2016. The trial court again noted: “Court shall not

      authorize DCS to file a Petition to Terminate Parental Rights for a period of

      ninety (90) days from today’s hearing.” Id. at 11.


[8]   At a permanency hearing on January 30, 2017, the trial court approved a

      permanency plan of initiation of proceedings for termination of the parent-child

      relationship. On February 8, 2017, DCS filed a petition to terminate Father’s

      and Mother’s parental rights to the Children.


[9]   A hearing on the petition was held in May 2017. At the start of the hearing,

      Mother requested that the hearing be continued to give her time to be released

      from jail and start services. Father joined in the motion, but the trial court

      denied it. The trial court entered findings of fact and conclusions thereon

      granting DCS’s petition to terminate the parental rights of both Father and

      Mother. Regarding Father, the trial court found:


      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 4 of 17
            18.      Father was himself a victim of verbal, physical, and
                     sexual abuse during his childhood. Father was
                     expelled from high school and later obtained a GED.
                     Father is currently employed at Subaru through a
                     temporary agency although he failed to provide copies
                     of paystubs until recently. Father does not have a valid
                     driver’s license.


            19.      Father completed a Pre-Trial Diversion Agreement for
                     Theft (Class D Felony) in February 2011. Father was
                     convicted of Conversion (Class A Misdemeanor) on
                     November 5, 2014. Father reports other criminal
                     history involving marijuana-related arrests, theft, and
                     illegal possession of a handgun.


            20.      Father has an extensive history of substance use.
                     Father completed an intake assessment at Wabash
                     Valley Alliance on August 9, 2016. Father
                     acknowledged a heroin/opiate addiction and was
                     referred for a substance abuse evaluation. Father
                     completed a substance abuse evaluation on August 10,
                     2016. Father was diagnosed with Opioid Dependence
                     and Cannabis Abuse. Prior attempts at substance
                     abuse treatment were unsuccessful.


            21.      During the first CHINS case, Father did not complete
                     outpatient substance abuse treatment but instead
                     participated in suboxone replacement treatment.
                     During the second CHINS case, Father participated in
                     an intensive outpatient treatment program (IOP) and a
                     support group but failed to attend 12 Step meetings.
                     Father commenced IOP on September 2, 2016 and
                     completed on December 9, 2016. During treatment,
                     Father identified triggers and developed coping skills to
                     address known triggers. Father has continued to
                     regularly attend a weekly social support group at
Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 5 of 17
                     Wabash Valley Alliance. Father also participated in
                     counseling to address unhealthy relationships and
                     boundaries with some progress.


            22.      During the second CHINS case, Father tested positive
                     for the presence of drugs on 02/11/2016
                     (buprenorphine/amphetamine/morphine/marijuana)
                     and 02/18/2016 (buprenorphine). During IOP, drug
                     screens were collected once or twice per month with
                     negative results. Father failed to submit to all drug
                     screens requested including as recently as 02/13/2017
                     and 03/16/2017.


            23.      Father was found in contempt on May 16, 2016 for
                     failure to maintain contact with DCS, failure to
                     participate in services ordered, and failure to attend all
                     scheduled visits. A Writ of Body Attachment was
                     issued for Father’s failure to appear at hearing on
                     February 8, 2017 and later recalled when Father
                     appeared at a subsequent hearing.


            24.      Although Father has consistently attended visits, the
                     level of supervision has remained fully supervised.
                     Father currently visits every Sunday from 11:00AM to
                     3:00PM. Father is affectionate and bonded with the
                     children. Father’s interactions with the children are
                     appropriate.


            25.      At the onset of the second CHINS case, Father was
                     “couch surfing” in unsuitable residences. Father
                     obtained a one (1) bedroom apartment in which he has
                     resided for approximately one (1) year. However, the
                     residence is not suitable for the children for more than
                     short visits. Although a bug infestation was eventually
                     remedied, the cleanliness of the home still does not

Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 6 of 17
                                meet minimum standards at times. There are no beds
                                for the children or the Father with the exception of a
                                single stained mattress that should be discarded. There
                                is not always an adequate food supply. The locking
                                mechanism on the door does not work and is a safety
                                hazard.


                       26.      Despite participation in case management services,
                                Father had difficulty maintaining a budget to meet his
                                own expenses let alone the added cost of two (2)
                                children. Father often utilized funds on unnecessary
                                items leaving him unable to pay bills on time. Father
                                was never able to purchase adequate furnishings for the
                                home.


       Appellant’s App. Vol. II pp. 72-73. Father now appeals.1


                                                         Analysis
                                            I. Sufficiency of the Evidence

[10]   Father challenges the termination of his parental rights to the Children. The

       Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. In re

       I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A parent’s interest in the care,

       custody, and control of his or her children is ‘perhaps the oldest of the

       fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65,

       120 S. Ct. 2054 (2000)). “Indeed the parent-child relationship is ‘one of the




       1
           Mother does not appeal the trial court’s order.


       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 7 of 17
       most valued relationships in our culture.’” Id. (quoting Neal v. DeKalb County

       Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). We recognize, of

       course, that parental interests are not absolute and must be subordinated to the

       child’s interests when determining the proper disposition of a petition to

       terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

       the parents are unable or unwilling to meet their parental responsibilities.’” Id.

       (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).


[11]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. Id. We consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. We must

       also give “due regard” to the trial court’s unique opportunity to judge the

       credibility of the witnesses. Id. (quoting Ind. Trial Rule 52(A)). Here, the trial

       court entered findings of fact and conclusions thereon in granting DCS’s

       petition to terminate Father’s parental rights, as required by Indiana Code

       Section 31-35-2-8(c). When reviewing findings of fact and conclusions thereon

       entered in a case involving a termination of parental rights, we apply a two-

       tiered standard of review. First, we determine whether the evidence supports

       the findings, and second, we determine whether the findings support the

       judgment. Id. We will set aside the trial court’s judgment only if it is clearly

       erroneous. Id. A judgment is clearly erroneous if the findings do not support

       the trial court’s conclusions or the conclusions do not support the judgment. Id.


[12]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 8 of 17
       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


                        (B)      that one (1) of the following is true:


                                (i)      There is a reasonable probability that the
                                         conditions that resulted in the child’s removal
                                         or the reasons for placement outside the
                                         home of the parents will not be remedied.


                                (ii)     There is a reasonable probability that the
                                         continuation of the parent-child relationship
                                         poses a threat to the well-being of the child.


                                (iii)    The child has, on two (2) separate occasions,
                                         been adjudicated a child in need of services;


                        (C)     that termination is in the best interests of the child;
                                and


                        (D)     that there is a satisfactory plan for the care and
                                treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.

       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


                                           A. Changed Conditions

[13]   Father challenges the trial court’s finding of a reasonable probability that the

       conditions resulting in the Children’s removal or the reasons for placement


       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 9 of 17
       outside Father’s home will not be remedied.2 In making this determination, the

       trial court must judge a parent’s fitness to care for his or her child at the time of

       the termination hearing and take into consideration evidence of changed

       conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

       The trial court must also “evaluate the parent’s habitual patterns of conduct to

       determine the probability of future neglect or deprivation of the child.” Id.


[14]   On this issue, the trial court concluded:


                There is a reasonable probability the conditions that resulted in
                the removal of the children from the home or the reasons for
                continued placement outside the home will not be remedied.
                Neither parent has demonstrated the ability or willingness to
                make lasting changes from past behaviors. There is no
                reasonable probability that either parent will be able to maintain
                stability to care and provide adequately for the children.


       Appellant’s App. Vol. II p. 73.




       2
         Father also argues that the trial court’s conclusion that the continuation of the parent-child relationship
       poses a threat to the well-being of the Children is clearly erroneous. Indiana Code Section 31-35-2-4(b)(2)(B)
       is written in the disjunctive. Subsection (b)(2)(B)(iii) is inapplicable here. Consequently, DCS was required to
       demonstrate by clear and convincing evidence a reasonable probability that either: (1) the conditions that
       resulted in the Children’s removal or the reasons for placement outside the home of the parents will not be
       remedied, or (2) the continuation of the parent-child relationship poses a threat to the well-being of the
       Children. The trial court found a reasonable probability that the conditions that resulted in the Children’s
       removal and continued placement outside Father’s home would not be remedied, and there is sufficient
       evidence in the record to support the trial court’s conclusion. Thus, we need not determine whether there
       was a reasonable probability that the continuation of the parent-child relationship poses a threat to the
       Children’s well-being. See, e.g., Bester v. Lake County Office of Family & Children, 839 N.E.2d 143, 148 n.5 (Ind.
       2005); In re T.F., 743 N.E.2d 766, 774 (Ind. Ct. App. 2001), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018            Page 10 of 17
[15]   On appeal, Father argues that he did not receive adequate services in the first

       CHINS case and that he “actively engaged” in proper services in the second

       CHINS case. Appellant’s Br. p. 33. According to Father, he has not had a

       positive drug screen since February 2016, and substance abuse is no longer an

       issue. Father contends that he has made improvements in therapy, that he had

       a stable job and home, and that he was working on his financial stability.


[16]   The Children were initially removed from Father and Mother in March 2014

       due to Mother and Father’s drug usage. Although that CHINS case was

       eventually closed in October 2015 and the Children were placed with Father,

       Father soon relapsed. In December 2015, Father snorted spice in a vehicle with

       the Children and had a seizure. Six-year-old C.M. had to get help for Father,

       R.M. feared Father was dead, and the Children were removed again. Father

       had a positive drug screen in February 2016, testing positive for amphetamine,

       buprenorphine, norbuprenorphine, morphine, and marijuana. A week later, he

       tested positive for buprenorphine and norbuprenorphine. Although Father

       claims that he last used illegal drugs in March 2016, Mother testified that

       Father was using drugs between April and June 2016. As of October 2016,

       DCS reported to the trial court that Father had been notified to submit to drug

       screening thirty-two times and that he had submitted only seven screens.


[17]   Although Father was ordered to complete services, he failed to do so and was

       found in contempt in May 2016. He waited until August 2016 to begin

       participation in the services. Father completed a substance abuse assessment in

       August 2016 and then began an IOP, which he completed in December 2016.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 11 of 17
       However, Father missed drug screens on February 13, 2017, and March 16,

       2017. He began home-based counseling in October 2017. The cleanliness of

       Father’s home was “kind of like a roller coaster,” meaning that sometimes it

       was acceptable but most of the time it was “below standards.” Tr. Vol. II p. 59.

       He began individual therapy in November 2016 and had been making progress.

       Father was continuing to work on his unhealthy relationships. Father’s current

       residence was not suitable for the Children, and he continued to struggle to

       resolve legal issues that resulted in the loss of his driver’s license. Although

       Father was working, he continued to have financial difficulties. Father had

       been visiting with the Children consistently but never progressed beyond

       supervised visitations.


[18]   We acknowledge that Father made some progress late in the CHINS

       proceedings. However, DCS properly notes that, “after almost three years of

       services Father had not reached a point where relapse was unlikely, had not

       obtained adequate housing or maintained the housing he had, and Father

       continued to make poor financial choices which would perpetuate the risk the

       Children’s needs would not be met.” Appellee’s Br. p. 25. Father cannot

       simply miss drug tests and claim that he has been drug free since March 2016.

       The risk for relapse is significant, and we cannot say that the trial court’s

       finding regarding the reasonable probability the conditions that resulted in the

       removal of the children from the home or the reasons for continued placement

       outside the home will not be remedied is clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 12 of 17
                                                B. Best Interests

[19]   Father challenges the trial court’s finding that termination of his parental rights

       is in the Children’s best interests. In determining what is in the best interests of

       a child, the trial court is required to look at the totality of the evidence. D.D.,
804 N.E.2d at 267. In doing so, the trial court must subordinate the interests of

       the parents to those of the child involved. Id.


[20]   Father argues that he had been consistently visiting with the Children, showed

       appropriate parenting skills, was bonded with the Children, and had made

       significant improvements through services. We also acknowledge that the

       Children are bonded with Father. C.M.’s therapist testified that C.M. misses

       her parents and worries about them. The therapist testified, however, that it

       was in C.M.’s best interest to be in a safe environment away from drug usage.

       DCS presented evidence that both the family case manager and the CASA

       believed that Father had not made enough progress during the CHINS

       proceedings. For many months during the second CHINS proceeding, Father

       failed to participate in services, was actively using drugs, and made no progress

       whatsoever. Late in the CHINS proceeding, Father began participating, but

       given his late participation and missed drug screens, it is unclear that Father’s

       progress will be permanent. The trial court found that termination of Father’s

       parental rights was in the Children’s best interests, and under these

       circumstances, we cannot say that the finding is clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 13 of 17
                                                II. Continuance

[21]   Father argues that the trial court abused its discretion by denying Mother’s

       motion for a continuance of the termination hearing. A trial court’s decision to

       grant or deny a motion to continue is subject to abuse of discretion review. In re

       K.W., 12 N.E.3d 241, 243-44 (Ind. 2014). “‘An abuse of discretion may be

       found in the denial of a motion for a continuance when the moving party has

       shown good cause for granting the motion,’ but ‘no abuse of discretion will be

       found when the moving party has not demonstrated that he or she was

       prejudiced by the denial.’” Id. at 244 (quoting Rowlett v. Vanderburgh Cnty. Office

       of Family & Children, 841 N.E.2d 615, 619 (Ind. Ct. App. 2006), trans. denied).


[22]   At the May 2017 hearing, Mother requested a continuance, and Father joined

       in the motion. Mother testified that she expected to be released from jail by

       July 2017. She requested the continuance so that she could be released from

       jail and start services. Mother does not appeal the termination of her parental

       rights, and Father has not demonstrated how he was prejudiced by the denial of

       Mother’s motion. Under these circumstances, we cannot say that the trial court

       abused its discretion.


                        III. Filing of Petition to Terminate Parental Rights

[23]   Father also argues that DCS’s filing of the petition to termination Father and

       Mother’s parental rights was untimely. Father relies on trial court orders from

       October 26, 2016, and November 14, 2016. On October 26, 2016, the trial

       court held a permanency hearing. At that time, the trial court noted: “Court


       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 14 of 17
       shall not authorize DCS to file a Petition to Terminate Parental Rights for a

       period of ninety (90) days from today’s hearing.” Ex. Vol. I p. 13. The trial

       court held another permanency hearing on November 14, 2016, and similarly

       noted: “Court shall not authorize DCS to file a Petition to Terminate Parental

       Rights for a period of ninety (90) days from today’s hearing.” Id. at 11. At the

       next permanency hearing on January 30, 2017, the trial court approved a

       permanency plan of initiation of proceedings for termination of the parent-child

       relationship. On February 8, 2017, DCS filed a petition to terminate Father’s

       and Mother’s parental rights to the Children.


[24]   The February 8, 2017 filing was eighty-six days after the November 14, 2106

       hearing. Consequently, Father argues that DCS filed the petition to terminate

       his parental rights too early. According to Father, the trial court “lacked

       jurisdiction to grant said petition.” Appellant’s Br. p. 40.


[25]   Our supreme court has “clarified ‘the nature of jurisdiction in Indiana trial

       courts’ and held that the concept of ‘jurisdiction over a particular case’ has been

       abolished.” Brown v. Lunsford, 63 N.E.3d 1057, 1060 (Ind. Ct. App. 2016)

       (quoting R.L. Turner Corp. v. Town of Brownsburg, 963 N.E.2d 453, 457 (Ind.

       2012)). “Attorneys and judges alike frequently characterize a claim of

       procedural error as one of jurisdictional dimension. The fact that a trial court

       may have erred along the course of adjudicating a dispute does not mean it

       lacked jurisdiction.” Id. (quoting K.S. v. State, 849 N.E.2d 538, 541 (Ind.

       2006)).



       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 15 of 17
               To act in a given case, a trial court must possess both subject
               matter jurisdiction and personal jurisdiction. Subject matter
               jurisdiction exists when the Indiana Constitution or a statute
               grants the court the power to hear and decide cases of the general
               class to which any particular proceeding belongs. Personal
               jurisdiction exists when a defendant both has sufficient minimum
               contacts within the state to justify a court subjecting the
               defendant to its control, and has received proper notice of a suit
               against him in that court.


       R.L. Turner Corp., 963 N.E.2d at 457 (citing K.S., 849 N.E.2d at 538, 540).


[26]   Father’s claim does not implicate subject matter jurisdiction or personal

       jurisdiction. Rather, this is a claim of procedural error, which is subject to

       waiver. K.S., 849 N.E.2d at 542. Father did not raise this objection with the

       trial court, and it is waived.


[27]   Further, we note DCS argues on appeal that it does not need permission of the

       trial court to file a petition for termination of parental rights, and Father cites no

       authority for the proposition that DCS does need such permission. Father’s

       argument is also waived for failure to make a cogent argument. See Ind.

       Appellate Rule 46(A)(8)(a).


                                                 Conclusion
[28]   The evidence is sufficient to support the termination of Father’s parental rights

       to the Children. The trial court did not abuse its discretion by denying

       Mother’s motion to continue, and Father has waived his argument that DCS’s




       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 16 of 17
       filing of the petition to terminate Father’s parental rights was premature. We

       affirm.


[29]   Affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-2024 | February 16, 2018   Page 17 of 17